     Case 1:21-cv-00147-KD-B Document 5 Filed 08/11/21 Page 1 of 1                     PageID #: 23


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

KELVIN PHILLIP BROWN,                                )
    Plaintiff,                                       )
                                                     )
v.                                                   )
                                                     )           CIVIL ACTION: 1:21-00147-KD-B
CORPORAL MILLER, et al.,                             )
    Defendants.                                      )

                                                ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge, made

under 28 U.S.C. § 636(b)(1)(B) and dated July 7, 2021, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that this action is DISMISSED without prejudice for failure to

prosecute and obey the Court’s orders.

       DONE and ORDERED this the 11th day of August 2021.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
